DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. The applicant argues of claim 1 and 19 on page 10, second paragraph “Tsukade, however, fails to disclose any of "extracting AC pixels corresponding to the AC light from pixels in the image; estimating visual spaces of the AC pixels based on values of the AC pixels in the frames; estimating information of the AC light included in the image based on the visual spaces”. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant has not considered what the combination of Tsukada in view of Kim et al teaches. In this case Tsukada was only relied upon to discloses a method of correcting a color input image under lighting with diffuse and specular reflection 

Of the above argued, extracting AC pixels corresponding to the AC light from pixels in the image (Kim et al AC pixel data in used Tsukada captured image data). Estimating visual spaces of the AC pixels based on values of the AC pixels in the frames (Kim et al AC pixel data is used in the process of defining the diffuse and specular reflection components are visual spaces of the pixels based on values of the pixels in the frames is estimated). Estimating information of the AC light included in the image based on the visual spaces (Kim et al AC pixel data is used in the process of the 

The applicant further argues of claim 1 and 19 on page 10, last paragraph “Determining and eliminating flicker, even if it is cause by alternating current (AC) light, fails to disclose the features of "extracting AC pixels corresponding to the AC light from pixels in the image; estimating visual spaces of the AC pixels based on values of the AC pixels in the frames; estimating information of the AC light included in the image based on the visual spaces”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant has not considered what the combination of Tsukada in view of Kim et al teaches. How the claim 1 and 19 argued limitations above can found in the above reply.

The applicant further argues of claim 1 and 19 on page 11, last paragraph to the first paragraph on page 12 “dependent claim 14 is allowable for its dependence on an allowable base claim. In addition, dependent 14 is allowable because Tsukade, Kim, and Risson fail to disclose the additional features recited by claim 2. Dependent claim 2 recites, inter alia, "wherein the estimating of the information of the AC light comprises: determining light vector candidates corresponding to the AC light based on the visual spaces; determining a light vector from among the light vector candidates, based on 

The applicant states dependent 14 is allowable because Tsukade, Kim, and Risson fail to disclose the additional features recited by claim 2. Risson was not relied upon to reject claim 2, only the combination of Tsukada in view of Kim et al was used to reject claim 2. Additionally claim 14 depends on claim 1, not claim 2. The applicant states that Dependent claim 2 recites "wherein the estimating of the information of the AC light comprises: determining light vector candidates corresponding to the AC light based on the visual spaces; determining a light vector from among the light vector candidates, based on prior information of the AC light; and estimating the information of the AC light based on the light vector”, but this is claim 14, not claim 2.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant has not considered what the combination of Tsukada in view of Kim et al further in view of Risson teaches. In this case the above argued claim 14 limitations were rejected by Kim et al and Risson. 



Of determining a light vector from among the light vector candidates, based on prior information of the AC light, Kim et al in paragraph 0017 discloses the digital photography system uses a light source to illuminate an object to provide sufficient light to capture an image raw data of the object where the light source is powered with alternating current and Risson in paragraph 0030 – 0031 cube 14 of the color space of an acquisition system, in which two vectors 12 and 13 respectively represent the specular reflection and the diffuse reflection from the surface 2 from the specular reflection 7, 8 where vector 12 comes from the specular reflection 7, 8 based on the recorded image values. Risson teaches determining light vector candidates from among 

Of estimating the information of the AC light based on the light vector, Risson in paragraph 0030 – 0031 teaches cube 14 of the color space of an acquisition system, in which two vectors 12 and 13 respectively represent the specular reflection and the diffuse reflection from the surface 2. The dichromatic plane 11 comes from the light vector 12. Risson teaches estimating the information based on the two vectors 12 and 13 using the captured AC pixel data in Kim et al invention.

The applicant further argues of claim 14 on page 13, second paragraph “The disclosure of specular reflection, diffuse reflection, dichromatic plane, and the chromatic coordinates of the illuminant fails to disclose "determining light vector candidates corresponding to the AC light based on the visual spaces; determining a light vector from among the light vector candidates, based on prior information of the AC light; and estimating the information of the AC light based on the light vector," as recited in claim 14”. How the claim 14 argued limitations above can found in the above reply.

The applicant further argues of claims 1 and 19 on page 13, last paragraph to the first paragraph on page 14 “Because Risson, Kobiki, Takeuchi, and Munro fails to cure the deficiencies of Tsukade and Kim mentioned in Section II, supra, the applied references fail to disclose all the features of dependent claims 3-6, 10-15, 21-23, and 26-30”. The prior art Risson, Kobiki et al, Takeuchi, and Munro were not relied upon to 

Dependent claims 2 – 18 and 20 - 32 are not allowable for being dependent on independent claims 1 and 19 which is not allowable for the reasons discussed above.

The examiner objections to claim 32 have been withdrawn in view of the amendments the applicant made in response on 06/30/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the 

Claim 1, 2, 7 – 9, 18 – 20, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukade US Publication No. 2011/0268350 in view of Kim et al US Publication No. 2015/0085158.

Regarding claim 1 Tsukade discloses of Fig. 1 – 7b, of applicant’s an image processing method (paragraph 0040 a process flow of a color image processing method), comprising: receiving an image in a light environment (paragraph 0122 a program that causes the central processing unit (CPU) of a computer to implement the above-described functions and (paragraph 0085) the lighting geometrical conditions with the object in the input image is received); extracting pixels corresponding to the light from pixels in the image (paragraph 0092 the pixel value of each color channel in an input image represents apparent brightness in that color channel containing a diffuse reflection component and a specular component are used for processing); 
estimating visual spaces of the pixels based on values of the pixels in the frames (paragraph 0092 the diffuse and specular reflection components are visual spaces of 

Tsukade discloses a method of correcting a color input image under lighting with diffuse and specular reflection components but does not expressively disclose receiving an image including frames captured over time in a light environment including an alternating current (AC) light; extracting AC pixels corresponding to the AC light from pixels in the image; processing AC pixels;

Kim et al teaches a method of capturing images that use alternating current lighting. Kim et al teaches of Fig. 1, of applicant’s receiving an image including frames captured over time in a light environment including an alternating current (AC) light (paragraph 0017 the digital photography system uses a light source to illuminate an object to provide sufficient light to capture an image raw data of the object where the light source is powered with alternating current); extracting AC pixels corresponding to the AC light from pixels in the image; processing AC pixels (paragraph 0019 - 0020 in response to capturing a digital image of an object placed, the digital image is stored and used in flicker image correction). Therefore, it would have been obvious to one of 

Regarding claim 2 the combination of Tsukade in view of Kim et al further teaches of applicant’s wherein the estimating of the visual spaces comprises estimating visual spaces indicating illumination components and diffuse components of the AC pixels in the frames (Tsukade in paragraph 0092 the diffuse and specular reflection components are visual spaces of the pixels based on values of the pixels in the frames and Kim et al in paragraph 0017 the digital photography system uses a light source to illuminate an object to provide sufficient light to capture an image raw data of the object where the light source is powered with alternating current such that the visual spaces comprises estimating visual spaces indicating illumination specular components and diffuse components of the AC pixels in the frames).

Regarding claim 7 the combination of Tsukade in view of Kim et al further teaches of applicant’s wherein the estimating of the information of the AC light comprises estimating color information of the AC light (Tsukade in paragraph 0092 the color information of the light included in the image based on the diffuse and specular reflection components and Kim et al in paragraph 0017 the digital photography system 

Regarding claim 8 the combination of Tsukade in view of Kim et al further teaches of applicant’s wherein the information of the AC light comprises a ratio of red, green, and blue components of the AC light (Tsukade in paragraph 0104 the device-dependent colors of the input and output images are RGB such that the information of the AC light indicates a ratio of red, green, and blue components of the AC light).

Regarding claim 9 the combination of Tsukade in view of Kim et al further teaches of applicant’s wherein the processing of the image comprises correcting a color of the image based on color information of the AC light (Tsukade in paragraph 0101 a corrected color of each pixel in the object in the input image is calculated by using the corrected specular component and the body reflection component and Kim et al in paragraph 0017 the digital photography system uses a light source to illuminate an object to provide sufficient light to capture an image raw data of the object where the light source is powered with alternating current).

Regarding claim 18 the combination of Tsukade in view of Kim et al further teaches of applicant’s a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the 

Regarding claim 19, claim 19 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 20 of applicant’s wherein the processor is further configured to estimate visual spaces indicating illumination components and diffuse components of the AC pixels in the frames. Claim 20 is rejected for the reasons found in rejected claims 2 and 19 above.

Regarding claim 24 of applicant’s wherein the processor is further configured to estimate color information of the AC light. Claim 24 is rejected for the reasons found in rejected claims 7 and 19 above.

Regarding claim 25 of applicant’s wherein the processor is further configured to correct a color of the image based on color information of the AC light. Claim 25 is rejected for the reasons found in rejected claims 9 and 19 above.

Claims 3 – 5, 14, 15, 21 – 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukade US Publication No. 2011/0268350 in view of Kim et al US Publication No. 2015/0085158 as applied to claim 1 above, and further in view of .

Regarding claim 3 the combination of Tsukade in view of Kim et al teaches a method of correcting a color input image under use alternating current lighting with diffuse and specular reflection components but do not expressively teach estimating dichromatic planes of the lighting pixel values is based on a dichromatic model;

Risson teaches a method of the many specular and diffuse reflections from the surface  finding the vectors  form the dichromatic plane. Risson teaches of Fig. 1 - , of applicant’s estimating dichromatic planes of the AC pixels based on a dichromatic model (paragraph 0030 – 0031 cube 14 of the color space of an acquisition system, in which two vectors 12 and 13 respectively represent the specular reflection and the diffuse reflection from the surface 2. The vectors 12 and 13 form the dichromatic plane 11. The specular reflection 7, 8 occurs at the surface 2 of the material 1, according to an angle, in relation to the normal 5, 6 to the surface 2, that is symmetrical to the angle formed by the incident ray 3, 4 with the normal 5, 6. The diffuse reflection also called body reflection 10, occurs in the material 1, and has variable direction according to the color pigments 9 found inside the material 1 such that dichromatic planes of the lighting pixel values, of the many specular and diffuse reflections from the surface 2, is based on a dichromatic model of the color space of the two vectors 12 and 13 of the many specular and diffuse reflections from the surface 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Tsukade in a manner similar to Risson. Doing so would result improving 

Regarding claim 4 the combination of Tsukade in view of Kim et al further in view of Risson teaches wherein the values of the AC pixels comprise red component values, green component values, and blue components of the AC pixels, and the estimating of the visual spaces comprises estimating the visual spaces based on a linear combination of the red component values, the green component values, and the blue component values of the AC pixels in the frames (Tsukade in paragraph 0104 the device-dependent colors of the input and output images are RGB, Kim et al in paragraph 0017 the digital photography system uses a light source to illuminate an object to provide sufficient light to capture an image raw data of the object where the light source is powered with alternating current, and Risson in paragraph 0030 – 0031 cube 14 of the color space of an acquisition system, in which two vectors 12 and 13 respectively represent the specular reflection and the diffuse reflection from the surface 2. The vectors 12 and 13 form the dichromatic plane 11 such that the values of the AC pixels comprise red component values, green component values, and blue components of the AC pixels (RGB), and the estimating of the visual spaces comprises estimating the visual spaces based on a linear combination of the red component values, the green component values, and the blue component values of the AC pixels in the frames in order to 

Regarding claim 5 the combination of Tsukade in view of Kim et al further in view of Risson teaches wherein the estimating of the visual spaces comprises extracting parameters of the visual spaces that minimize vertical distances between a plane and the values of the AC pixels in the frames (Kim et al in paragraph 0017 the digital photography system uses a light source to illuminate an object to provide sufficient light to capture an image raw data of the object where the light source is powered with alternating current and Risson in paragraph 0030 – 0031 the dichromatic plane 11 is represented by a straight line 16, in the chromatic diagram 15 of the CIE diagram such that extracted parameters of the visual spaces that minimize vertical distances between a plane and the values of the AC pixels in the frame is represented by a straight line 16 in the CIE diagram).

Regarding claim 14 the combination of Tsukade in view of Kim et al further in view of Risson teaches of applicant’s wherein the estimating of the information of the AC light comprises: determining light vector candidates corresponding to the AC light based on the visual spaces (Kim et al in paragraph 0017 the digital photography system uses a light source to illuminate an object to provide sufficient light to capture an image raw data of the object where the light source is powered with alternating current and Risson in paragraph 0030 – 0031 the specular reflection 7, 8 occurs at the surface 2 of 

Regarding claim 15 the combination of Tsukade in view of Kim et al further in view of Risson teaches of applicant’s wherein the prior information is obtained based on Planckian locus information (Risson in Fig. 2, paragraph 0030 - 0031 the dichromatic plane 11 comes from the light vector 12 where the dichromatic plane 11 is represented by a straight line 16, in the chromatic diagram 15 of the CIE diagram (Planckian locus 

Regarding claim 21 of applicant’s wherein the processor is further configured to estimate dichromatic planes of the AC pixels based on a dichromatic model. Claim 21 is rejected for the reasons found in rejected claims 3 and 19 above.

Regarding claim 22 of applicant’s wherein the values of the AC pixels comprise red component values, green component values, and blue components of the AC pixels, and the processor is further configured to estimate the visual spaces based on a linear combination of the red component values, the green component values, and the blue component values of the AC pixels in the frames. Claim 22 is rejected for the reasons found in rejected claims 4 and 19 above.

Regarding claim 23 of applicant’s wherein the processor is further configured to extract parameters of the visual spaces that minimize vertical distances between a plane and the values of the AC pixels in the frames. Claim 23 is rejected for the reasons found in rejected claims 5 and 19 above.

Regarding claim 30 of applicant’s wherein the processor is further configured to determine light vector candidates corresponding to the AC light based on the visual spaces, to determine a light vector from among the light vector candidates, based on prior information of the AC light, and to estimate the information of the AC light based on the light vector. Claim 30 is rejected for the reasons found in rejected claims 14 and .

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukade US Publication No. 2011/0268350 in view of Kim et al US Publication No. 2015/0085158 further in view of Risson US Publication No. 2003/0095704 as applied to claim 6 above, and further in view of Kobiki et al US Publication No. 2013/0071018.

Regarding claim 6 the combination of Tsukade in view of Kim et al further in view of Risson teaches a method of correcting a color input image under use alternating current lighting with diffuse and specular reflection components where using the many specular and diffuse reflections from the surface vectors to form the dichromatic plane but do not expressively teach extracting the parameters based on a least squares method;

Kobiki et al teaches a method of using a least squares for the red, green, and blue components in the reflection. Kobiki et al teaches of Fig. 1 – 8B, of applicant’s extracting the parameters based on a least squares method (paragraph 0042 of the red, green, and blue components in the reflection that have already been found, it is desirable to find the solution by using an explicit solution technique using the method of least squares making it possible to find a more correct solution calculation values). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Tsukade in a manner similar to Kobiki et al. Doing so would result improving Tsukade invention in a similar way as Kobiki et al – .

Claims 10, 11, 12, 26, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukade US Publication No. 2011/0268350 in view of Kim et al US Publication No. 2015/0085158 as applied to claim 1 above, and further in view of Takeuchi US Publication No. 2012/0200732.

Regarding claim 10 the combination of Tsukade in view of Kim et al teaches a method of correcting a color input image under use alternating current lighting with diffuse and specular reflection components but do not expressively teach extracting the pixel values, from among the pixels, exhibiting a signal distortion by noise that is less than a threshold;

Takeuchi teaches a method of checking histogram count values of respective intervals between the current and past shapes is less than a threshold value. Takeuchi teaches of Fig. 1 – 6, of applicant’s extracting the pixel values, from among the pixels, exhibiting a signal distortion by noise that is less than a threshold (paragraph 0039 of the histogram image data, a method of checking whether the sum of differences in peak position and valley position (401 to 406) between the current shape (dashed line) and the past shape (solid line) is less than a threshold value or the sum of differences in 

Regarding claim 11 the combination of Tsukade in view of Kim et al further in view of Takeuchi teaches wherein the extracting of the AC pixels comprises extracting the AC pixels based on variations of values of the pixels in the frames (Kim et al in paragraph 0017 the digital photography system uses a light source to illuminate an object to provide sufficient light to capture an image raw data of the object where the light source is powered with alternating current and Takeuchi in paragraph 0039 of the histogram image data, a method of checking whether the sum of differences in peak position and valley position (401 to 406) between the current shape (dashed line) and the past shape (solid line) is less than a threshold value or the sum of differences in count values of respective intervals between the current and past shapes is less than a threshold value such that the AC pixel values is based on variations of values of the pixels in the frames).

Regarding claim 12 the combination of Tsukade in view of Kim et al further in view of Takeuchi teaches wherein the extracting of the AC pixels comprises: modeling values of the pixels in the frames into a sinusoid (Kim et al in paragraph 0017 the digital photography system uses a light source to illuminate an object to provide sufficient light to capture an image raw data of the object where the light source is powered with alternating current and Takeuchi in paragraph 0039 of the histogram image data, a method of checking whether the sum of differences in peak position and valley position (401 to 406) between the current shape (dashed line) and the past shape (solid line) is less than a threshold value or the sum of differences in count values of respective intervals between the current and past shapes is less than a threshold value such that the pixel values of the pixels in the frames is modeled into a sinusoid in Fig. 4B); calculating respective differences between the pixel values of the modeled sinusoid and the values of the pixels in the frames (Takeuchi in paragraph 0039, Fig. 4B, the sum of differences in count values of respective intervals between the current and past shapes is calculated); and extracting, as the AC pixels from the pixels, pixels having a sum of the calculated differences lesser than a threshold (Takeuchi in paragraph 0039, Fig. 4B, the sum of differences in count values of respective intervals between the current and past shapes is less than a threshold value).

Regarding claim 26 of applicant’s wherein the processor is further configured to extract, as the AC pixels, pixels showing a signal distortion by noise which is less than a threshold, from the pixels. Claim 26 is rejected for the reasons found in rejected claims 

Regarding claim 27 of applicant’s wherein the processor is further configured to extract the AC pixels based on variations of values of the pixels included in the frames. Claim 27 is rejected for the reasons found in rejected claims 11 and 19 above.

Regarding claim 28 of applicant’s wherein the processor is further configured to model values of the pixels in the frames into a sinusoid, to calculate respective differences between the pixel values of the modeled sinusoid and the values of the pixels in the frames, and to extract, as the AC pixels from the pixels, pixels having sum of the calculated differences lesser than a threshold. Claim 28 is rejected for the reasons found in rejected claims 12 and 19 above.

Claims 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukade US Publication No. 2011/0268350 in view of Kim et al US Publication No. 2015/0085158 further in view of Takeuchi US Publication No. 2012/0200732 as applied to claim 12 above, and further in view of Munro US Publication No. 2004/0135992.

Regarding claim 13 the combination of Tsukade in view of Kim et al further in view of Takeuchi teaches a method of correcting a color input image under use alternating current lighting with diffuse and specular reflection components where using the many specular and diffuse reflections from the surface vectors to form the dichromatic plane and modeling a sinusoid but do not expressively teach modeling the 

Munro teaches a method of using a Gauss-Newton method for curve fitting is for estimating the received sinusoid. Munro teaches of Fig. 1 0 30, of applicant’s modeling the sinusoid based on a Gauss-Newton method (paragraph 0266 the Gauss-Newton method for curve fitting is for estimating the received sinusoid's amplitude, offset, frequency, and phase). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Tsukade in a manner similar to Munro. Doing so would result improving Tsukade invention in a similar way as Munro – namely the ability to provide a method of using a Gauss-Newton method for curve fitting is for estimating the received sinusoid, in Munro invention, to the method of correcting a color input image under lighting with diffuse and specular reflection components in Tsukade invention.

Regarding claim 29 of applicant’s wherein the processor is further configured to model the values of the pixels included in the frames into the sinusoid based on a Gauss-Newton method, Claim 29 is rejected for the reasons found in rejected claims 13 and 28 above.

Allowable Subject Matter

Claims 16, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Claim 17 is objected to as for being dependent on objected to claim 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696